From Hillsboro.
Upon the trial of a caveat, the question is not which of the parties has the better grant or title, but simply which has the best equitable right to obtain a grant. It is the peculiar province of the jury to determine this question from all the facts disclosed to them on the trial. The verdict of the jury, therefore, saying that the defendant Davey is entitled to a grant, cannot impair or destroy the grant of Person's already obtained; and if his grant be valid in law, his heirs will be able to secure the land in dispute. The Court therefore think that on this ground a new trial ought not to be granted, but that Davey should be permitted to obtain his grant and the parties be left at liberty to determine the validity of their respective grants by a trial in an ejectment or in such other mode as they may choose. The second reason assigned for a new trial is insufficient, as the fact         (116) disclosed in the affidavit was known before the trial of the caveat and the proof of that fact omitted to be introduced through the negligence of the caveators. Let the rule for a new trial be discharged. *Page 84